ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
Torion Technologies, Inc.                     )      ASBCA No. 59762
                                             )
Under Contract Nos. W9 l l S6-09-C-0002       )
                    W9llSC-06-D-OO11          )

APPEARANCE FOR THE APPELLANT:                        Patrick S. Hendrickson, Esq.
                                                      Hendrickson Law Firm
                                                      South Jordan, UT

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Robert B. Neill, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 April 2016

                                                   ,/'/L
                                                  J.~Y
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59762, Appeal ofTorion
Technologies, Inc., rendered in conformance with the Board's Charter:

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals